DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saucedo et al. (U.S. 2010/0287886).  Saucedo et al. teaches a metal closure 10 for seaming onto the end of a container (paragraph [0030]), the closure 10 comprising a center panel 18 defined by a circumferential score 34, a tab 46 fixed to the panel by a rivet 50 formed in the panel, the tab 46 having a heel portion 58 radially inside of the rivet and a nose portion 54 radially outside of the rivet and adjacent to a radially by causing the closure to fracture partially along the score (paragraph [0032]), and two spaced apart, elongate raised beads 76 formed in the panel, extending with a circumferential component of direction (figure 3D), and each having an end terminating under the tab radially between the rivet and the score to allow the tab to pivot about the two raised beads (figure 3E).

Regarding claim 2, the two raised beads 76 are substantially parallel to the circumferential score, as shown in figure 3D.

Regarding claim 5, a circumferentially extending strengthening bead 42 in the panel, adjacent to and substantially parallel to the circumferential score (figure 3D).

Regarding claim 7, each said end of the two raised beads 76 terminates in a region radially between the rivet and the circumferential strengthening bead (circumferential strengthening bead can be element 18 or 22).

Regarding claim 8, one or more terracing features formed in the center panel (figure 2B).

Regarding claim 9, a circumferential countersink at 22 and chuck wall at 26 radially outside of the score.

Regarding claim 10, the can end seamed onto the container body (paragraph [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saucedo et al. (U.S. 2010/0287886). 
Regarding claim 3, Saucedo et al. discloses the claimed invention except for the angular distance of between 5 degrees and 15 degrees, although it appears, in figure 3D, that the angular distance is approximately within the 5 to15 degree range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the can end of Saucedo et al. with the angular distance being between 5 degrees and 15 degrees, in order to provide adequate strength to the can end and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 4, Saucedo et al. discloses the claimed invention except for the two raised beads having an angular extent of between 25 degrees and 35 degrees, although it appears, in figure 3D, that the angular extent is approximately within the 25 to 35 degree range. It would have been obvious In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 11, Saucedo et al. discloses the claimed invention except for the angular distance of between 7 degrees and 13 degrees, although it appears, in figure 3D, that the angular distance is approximately within the 7 to13 degree range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the can end of Saucedo et al. with the angular distance being between 7 degrees and 13 degrees, in order to provide adequate strength to the can end and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 12, Saucedo et al. discloses the claimed invention except for the two raised beads having an angular extent of between 15 degrees and 25 degrees, although it appears, in figure 3D, that the angular extent is approximately within the 15 to 25 degree range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the can end of Saucedo et al. with the two raised beads having an angular extent of between 15 degrees and 25 degrees, in order to provide adequate strength to the can end and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the reinforcing ribs of the closure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736